WELLFORD, Circuit Judge,
dissenting in part.
I join the majority’s opinion with respect to Parts I and II. I dissent, however, from the portion of the conclusion in Part III that holds that Cooper’s attorneys are not entitled to receive fees for any work they performed after the final decision was rendered in the district court and before the State dismissal hearings began. In appropriate circumstances, a district court may award post-judgment attorney’s fees to the prevailing plaintiff. E.g., Northcross v. Board of Education, 611 F.2d 624, 637 (6th Cir.1979), cert. denied, 447 U.S. 911, 100 S.Ct. 2999, 64 L.Ed.2d 862 (1980).
The question on appeal is whether the district court abused its discretion by denying fees to the plaintiff under all the circumstances. Coulter v. Tennessee, 805 F.2d 146, 151-52 (6th Cir.1986); Rice v. Gates Rubber Co., 584 F.2d 135, 136-37 (6th Cir.1978) (per curiam); see Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421, 98 S.Ct. 694, 700, 54 L.Ed.2d 648 (1978).
Cooper, in the face of dogged opposition, won his discrimination suit against Williamson County, which was ordered to reinstate him as a high school principal. After fif*185teen years of struggle with the School Board, Mr. Cooper vindicated his rights. Within weeks, however, he was confronted with a “Motion for Relief” filed by Fleming, the Superintendent of Schools, in which Fleming sought permission to bring charges against him under the Tennessee Teacher Tenure Act. Fleming was the superintendent of Schools fifteen years earlier when Mr. Cooper’s troubles began.
Cooper’s attorneys necessarily met, discussed, and responded to Fleming’s allegations of incompetency by filing, in the district court, a brief opposing the motion. All these proceedings were a direct consequence of the district court’s June 22,1984, decision enjoining the defendants from treating Cooper in a discriminatory manner. Cooper was required to oppose the motion to vindicate what he in good faith and with good cause felt to be his rights under the recent district court order. It should be noted that the district judge denied Cooper’s fee request by defining the first “category” of services — “non-Board hearing” matters — as “services rendered prior to the date on which dismissal charges were filed, and services rendered in connection with proceedings in this Court.” Dist.Ct.Memo. at 2 (filed Nov. 18, 1985) (emphasis added).
The district court denied fees for these services, however, because it “does not believe that the services rendered by counsel ... constitute reasonable monitoring and implementation of [its] previous order” and because “plaintiff did not succeed on any significant issue in the litigation with respect to the proceedings in this Court during the relevant time period.” Dist.Ct. Memo, at 6-7. I do not believe plaintiff under these circumstances should have been subject to a requirement that he succeed again in vindicating his rights. The court offered no reason for its conclusory assertion that the services were not a “reasonable implementation”. I believe the district court improperly lumped together the attorneys’ services rendered in connection with responding to the motion for relief and the services rendered in connection with reviewing media reports and assisting Mr. Cooper with the administrative aspect of his new job, the latter being non-compensable. In such circumstances, I would find that the district court abused its discretion, and Cooper’s attorneys were entitled to be reimbursed for their time spent in protecting their client’s interests under a very recent judgment. I would, therefore, remand for a computation of fees which should be awarded for these limited services.
Due to the unique circumstances of this case, which took place over a protracted period of time, I believe also that the district court abused its discretion to the extent it did not allow a portion of the fee request for attorneys’ services rendered immediately after the court’s June 22, 1984, decision. Some amount of attorney fees are warranted on this record as reasonable monitoring and implementation to insure compliance with the judgment. Defendants’ prior continuous opposition over a decade and a half justified Mr. Cooper’s need to seek out and to rely upon his attorneys’ advice to secure his interests under a favorable judgment. In summary then, I would reverse and remand for an award of part of the fees requested.
The district court also determined that Cooper was not entitled to attorneys’ fees for representing him in the state dismissal hearing. I concur because I cannot conclude that the district court abused its discretion in this respect. Coulter, 805 F.2d at 151-52. I may have reached a different result in light of the long series of efforts by Mr. Fleming and Williamson County to frustrate Mr. Cooper’s employment opportunities. The district court articulated, however, logical reasons for its refusal to make a fee award on this portion of the fee request. The district court properly apprehended the law to be applied. Though I may have differed on the result of applying that law to these facts, I cannot hold that the court abused its discretion with respect to this portion of the fee request. I accordingly CONCUR in this aspect of Part III of the majority’s decision.